DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims are objected to because of the following informalities:    
cl.1: 
 “each opening” is believed to be in error for --each of the plurality of openings--
“a conical well inlet” is believed to be in error for --a respective conical well inlet--
“one of the openings” is believed to be in error for --a respective one of the plurality of openings--
“the openings by a perimeter gap” is believed to be in error for --the respective one of the plurality of openings by a respective perimeter gap--
“the perimeter gap” is believed to be in error for --each perimeter gap--
“defined between the conical well inlet and the conical lateral surface” is believed to be in error for --defined between the respective conical well inlet and the respective conical lateral surface--
“extending through one of the fuel posts” is believed to be in error for --extending through a respective one of the fuel posts--
cl.4: 
“through one of the fuel posts” is believed to be in error for --through a respective one of the fuel posts--
“to the planar” is believed to be in error for --to the respective planar--
cl.7: “the each of the” is believed to be in error for --each of the--
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over McMasters 20070119177 in view of Miura JP2007232325.
Regarding Claim 1, McMasters teaches a fuel nozzle apparatus (100) comprising: 
an annular outer body (124), 
the annular outer body extending parallel to a centerline axis (Fig 4 below), 
the annular outer body having a cylindrical exterior surface (Fig 4 below) extending between a forward end and an aft end (Fig 4 below), and having a plurality of openings (outlet of 126) passing through the cylindrical exterior surface (Fig 4), 

    PNG
    media_image1.png
    647
    772
    media_image1.png
    Greyscale

wherein each opening communicates with a well inlet (inlet of 126) formed on an inner surface (Fig 4 above) of the annular outer body (Fig 4); 
an annular inner body (128) disposed inside the annular outer body, cooperating with the annular outer body to define an annular space (Fig 4 above); 
an annular main injection ring (incl. 144, 148) disposed inside the annular space (Fig 4), 
the annular main injection ring including an annular array of fuel posts (Fig 4 above) extending radially outward from a radial outer surface (Fig 4 above) of the annular main injection ring (Fig 4);
 each fuel post of the annular array of fuel posts being aligned with one of the openings in the annular outer body (Fig 4) and separated from the opening by a perimeter gap (Fig 4 above) which communicates with the annular space (Fig 4), 
wherein each fuel post of the annular array of fuel posts is frustoconical in shape (Fig 4) and includes a conical lateral surface (Fig 4 below) and a planar, radially-facing outer surface (Fig 4 below), 
wherein the perimeter gap is defined between the well inlet and the conical lateral surface (Fig 4); 
a main fuel gallery (Fig 4 below) extending within the annular main injection ring in a circumferential direction (Fig 4); and 

    PNG
    media_image2.png
    644
    772
    media_image2.png
    Greyscale

a plurality of main fuel orifices (152), 
each of the plurality of main fuel orifices communicating with the main fuel gallery and extending through one of the fuel posts of the annular array of fuel posts (Fig 4).
McMasters further teaches the fuel nozzle apparatus being used in a combustor (16) of a gas turbine engine (10; Fig 1).
McMasters does not teach the well inlet being conical. 
However, Miura teaches a fuel nozzle apparatus (incl. 15, 16, 17) for a combustor (200, 1) of a gas turbine engine (Fig 1; [0025]) comprising: 

    PNG
    media_image3.png
    377
    462
    media_image3.png
    Greyscale

a body (17) having a plurality of openings (34 of 31; Figs 2, 4-5) passing through an exterior surface of the body (17a; BES in Fig 4 above), 
wherein each opening communicates with a conical well inlet (37 of 31) formed on an inner surface of the body (opposite 17a in Fig 1; BIS in Fig 4 above); 
an array of fuel posts (39), each being aligned with one of the openings in the body and separated from the opening by a perimeter gap (PG in Fig 4 above), 
wherein the perimeter gap is defined between the conical well inlet and a lateral surface of the fuel post (LWS in Fig 4 above); 
a main fuel gallery (15, 16); and 
a plurality of main fuel orifices (40, 41), 
each of the plurality of main fuel orifices communicating with the main fuel gallery and extending through one of the fuel posts of the array of fuel posts (Figs 1-2, 4-5).
Miura further teaches the conical well inlet advantageously accelerates air flow therethrough and around the fuel post with low pressure loss ([00036, 55]) in order to enhance fuel-air mixing downstream of the openings/posts, and thereby reduce NOx emissions ([0036, 22]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plain well inlets of McMasters to be conical as in Miura, in order to enhance fuel-air mixing downstream of the openings/posts with low pressure loss, and thereby reduce NOx emissions ([0022, 36, 55]).
Regarding claim 4, McMasters in view of Miura teaches all the limitations of the claimed invention as discussed above. McMasters further teaches each of the plurality of main fuel orifices (152) extend through one of the fuel posts of the annular array of fuel posts from the main fuel gallery to the planar, radially-facing outer surface (Fig 4).
Regarding claim 8, McMasters in view of Miura teaches all the limitations of the claimed invention as discussed above (including the well inlet being conical; Miura, 37 of 31 in Fig 4, [0036, 22, 55]). McMasters further teaches each fuel post of the annular array of fuel posts extends radially outward beyond the well inlet of the annular outer body (Fig 4).
Additionally, Miura teaches each fuel post (39) extending outward beyond the conical well inlet (37) of the outer body to facilitate acceleration of the air flow through the inlet and around the fuel post with low pressure loss ([00036, 55]), in order to enhance fuel-air mixing downstream of the openings/posts, and thereby reduce NOx emissions ([0036, 22]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McMasters in view of Miura to have the fuel post and conical well inlet arrangement of Miura, in order to enhance fuel-air mixing downstream of the openings/posts with low pressure loss, and thereby reduce NOx emissions ([0022, 36, 55]).
Regarding claim 9, McMasters in view of Miura teaches all the limitations of the claimed invention as discussed above. 

    PNG
    media_image4.png
    644
    772
    media_image4.png
    Greyscale

McMasters further teaches the planar, radially-facing outer surface of each fuel post of the annular array of fuel posts is positioned within a respective opening of the plurality of openings (Fig 4) and recessed radially inwardly by a radial distance relative to the cylindrical exterior surface of the annular outer body (Fig 4 above).
Additionally, Miura teaches a planar, radially-facing outer surface of each fuel post is positioned within a respective opening (Fig 4) and recessed inwardly by a distance (Fig 4 below) relative to the exterior surface of the outer body (Fig 4) to facilitate acceleration of the air flow through the inlet and around the fuel post with low pressure loss ([00036, 55]), in order to enhance fuel-air mixing downstream of the openings/posts, and thereby reduce NOx emissions ([0036, 22]).

    PNG
    media_image5.png
    377
    462
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McMasters in view of Miura to have the fuel post and opening arrangement of Miura, in order to enhance fuel-air mixing downstream of the openings/posts with low pressure loss, and thereby reduce NOx emissions ([0022, 36, 55]).

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over McMasters in view of Miura, and further in view of Johnson 20020092302.
Regarding claim 2, McMasters in view of Miura teaches all the limitations of the claimed invention as discussed above. McMasters further teaches an annular venturi (136) including a throat (Fig 4 below) of minimum diameter disposed inside the annular inner body (Fig 4); 
an annular splitter (Fig 4 below) disposed inside the annular venturi (Fig 4); and
a pilot fuel injector (140) disposed within the annular splitter (Fig 4).

    PNG
    media_image6.png
    644
    772
    media_image6.png
    Greyscale

McMasters in view of Miura as discussed do far, does not teach an array of outer swirl vanes extending between the annular venturi and the annular splitter; and an array of inner swirl vanes extending between the annular splitter and the pilot fuel injector.
However, Johnson teaches a similar fuel nozzle apparatus (20) comprising: 
an annular outer body (Fig 2 below) extending parallel to a centerline axis (38), 
the annular outer body having a cylindrical exterior surface extending between a forward end and an aft end (Fig 2 below), and having a plurality of openings (Fig 2 below) passing through the cylindrical exterior surface (Fig 2), 

    PNG
    media_image7.png
    862
    636
    media_image7.png
    Greyscale

wherein each opening communicates with a conical well inlet formed on an inner surface of the annular outer body (Fig 2 above); 
an annular inner body disposed inside the annular outer body, cooperating with the annular outer body to define an annular space (Fig 2 above; or 46); 
an annular main injection ring (Fig 2 above) disposed inside the annular space (Fig 2), 
a plurality of main fuel orifices (94), 
an annular venturi (incl. 60) including a throat (Fig 2 above) of minimum diameter disposed inside the annular inner body (Fig 2); 
an annular splitter (78) disposed inside the annular venturi (Fig 2); and
an array of outer swirl vanes (50, 54) extending between the annular venturi and the annular splitter (Fig 2); 
a pilot fuel injector (82 w/76) disposed within the annular splitter (Fig 2); and 
an array of inner swirl vanes (80) extending between the annular splitter and the pilot fuel injector (Fig 2).
Johnson further teaches the outer swirl vanes being used to enhance fuel-air mixing ([0016]) and the pilot fuel injector being/including a plasma generator to manage thermo-acoustical vibrations ([0025, 26]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fuel nozzle of McMasters in view of Miura to use the swirler and plasma generator pilot injector of Johnson in order to enhance fuel-air mixing and manage thermo-acoustical vibrations (Johnson, [0016, 25, 26]).
Regarding claim 3, McMasters in view of Miura and Johnson teaches all the limitations of the claimed invention as discussed above. McMasters further teaches a fuel system (supplying 116, 120) operable to supply a flow of fuel at varying flowrates ([0019-20]); 
a pilot fuel conduit (120) coupled between the fuel system and the pilot fuel injector (Figs 2-3; [0014, 18-20]); and 
a main fuel conduit (116) coupled between the fuel system and the annular main injection ring (Figs 2-3; [0014, 18-20]).
It is not clear form McMasters (in view of Miura and Johnson) as discussed so far, whether the fuel is a liquid fuel. 
However, the fuel being a liquid fuel is a limitation drawn to the material worked upon, which does not limit apparatus claims as per MPEP2115. 
Nevertheless, Johnson further teaches that such a fuel nozzle apparatus as McMasters (in view of Miura and Johnson) may flow liquid fuel ([0021] reference to droplets of fuels requires the fuel to be liquid). See also, [0018] teaching that natural gas OR “other fuels and fuels in other states” ([0018]) may be used.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to flow liquid fuel in the fuel nozzle apparatus of McMasters in view of Miura and Johnson, as taught by Johnson, because Johnson teaches using both gaseous and liquid fuels in such a nozzle (Johnson, [0018, 21]).

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over McMasters in view of Miura, and further in view of Mancini 20040148938.
Regarding claim 5, McMasters in view of Miura teaches all the limitations of the claimed invention as discussed above. McMasters further teaches a pilot fuel passage (Fig 4 below).

    PNG
    media_image8.png
    644
    772
    media_image8.png
    Greyscale

McMasters in view of Miura as discussed so far, does not teach a plurality of pilot fuel galleries located adjacent to the main fuel gallery.
However, Mancini teaches a similar fuel nozzle apparatus (12, Fig 3) comprising an annular outer body (Fig 3 below) extending parallel to a centerline axis (52), 

    PNG
    media_image9.png
    876
    771
    media_image9.png
    Greyscale

the annular outer body having a cylindrical exterior surface (Fig 3 above) extending between a forward end (Fig 3 above) and an aft end (Fig 3 above), and having a plurality of openings (Fig 3 above) passing through the cylindrical exterior surface (Fig 3), 
wherein each opening communicates with a conical well inlet (Fig 3 above) formed on an inner surface (Fig 3 above) of the annular outer body (Fig 3); 
an annular inner body (Fig 3 above) disposed inside the annular outer body, cooperating with the annular outer body to define an annular space (Fig 3 above); 
an annular main injection ring (AMIR in Fig 3 above) disposed inside the annular space (Figs 2-3), 
a main fuel gallery (Fig 3 above) extending within the annular main injection ring in a circumferential direction (Figs 3-16); 
a plurality of main fuel orifices (106), each communicating with the main fuel gallery; and 
a plurality of pilot fuel galleries (294, 296; Figs 5, 10) located adjacent to the main fuel gallery (Fig 5).
Mancini further teaches the pilot fuel passages in the main injection ring provide cooling to a purge air cooling path (344) for purging air that facilitates fuel injection from the main injection ring ([0064]), thereby mitigating coking ([0009]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McMasters in view of Miura, to include purge air paths and pilot fuel galleries in the injection ring as taught by Mancini, in order to mitigate coking (Mancini, [0009, 0064]).
Regarding claim 6, McMasters in view of Miura and Mancini teaches all the limitations of the claimed invention as discussed above. McMasters in view of Miura and Mancini as discussed so far, does not teach a first one of the plurality of pilot fuel galleries is larger than a second one of the plurality of pilot fuel galleries.
However, Mancini further teaches a first one of the plurality of pilot fuel galleries is larger than a second one of the plurality of pilot fuel galleries (Figs 5, 10). That is, at each cross-section, there is a first pilot fuel gallery on the downstream side (toward the combustion chamber) of the main fuel gallery, and a second pilot fuel gallery on the upstream side (toward the compressor) of the main fuel gallery. The first pilot fuel gallery being larger in extent (as per Fig 10) than the second pilot fuel gallery.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McMasters in view of Miura and Mancini, to include the pilot fuel galleries in the injection ring as taught by Mancini, in order to mitigate coking (Mancini, [0009, 0064]).
Regarding claim 7, McMasters in view of Miura and Mancini teaches all the limitations of the claimed invention as discussed above. McMasters in view of Miura and Mancini as discussed so far, does not teach the each of the plurality of main fuel orifices is provided between the first one of the plurality of pilot fuel galleries and the second one of the plurality of pilot fuel galleries.
However, Mancini further teaches each of the plurality of main fuel orifices (106) is provided between the first one of the plurality of pilot fuel galleries and the second one of the plurality of pilot fuel galleries (Fig 10) relative to the longitudinal axis.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McMasters in view of Miura and Mancini, to include the pilot fuel galleries in the injection ring as taught by Mancini, in order to mitigate coking (Mancini, [0009, 0064]).

28.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over McMasters in view of Miura, and further in view of Dolmansley 20150316267.
Regarding claim 10, McMasters in view of Miura teaches all the limitations of the claimed invention as discussed above. McMasters in view of Miura as discussed so far, does not teach a convex-curved fillet is formed in the annular outer body, the convex-curved fillet adjoining an opening of the plurality of openings. 
However, Dolmansley teaches a convex-curved fillet (501, 502, 503) formed on an outer body adjoining an opening (501, 102) through which fuel is injected ([0066]) in order to provide time for the fuel to spread and diffuse before combustion ([0068]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the openings of McMasters in view of Miura to comprise a convex-curved fillet as taught by Dolmansley in order to provide time for the fuel to spread and diffuse before combustion (Dolmansley, [0068]).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 1000-1600 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741